

116 HR 5541 : Tribal Power Act
U.S. House of Representatives
2020-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 5541IN THE SENATE OF THE UNITED STATESDecember 10, 2020 Received; read twice and referred to the Committee on Indian AffairsAN ACTTo amend the Energy Policy Act of 1992 to reauthorize programs to assist consenting Indian Tribes in meeting energy education, planning, and management needs, and for other purposes.1.Short titleThis Act may be cited as the Tribal Power Act.2.Indian energy(a)Definition of Indian landSection 2601(2) of the Energy Policy Act of 1992 (25 U.S.C. 3501(2)) is amended—(1)in subparagraph (B)(iii), by striking and;(2)in subparagraph (C), by striking land. and inserting land;; and(3)by adding at the end the following subparagraphs: (D)any land located in a census tract in which the majority of residents are Natives (as defined in section 3(b) of the Alaska Native Claims Settlement Act (43 U.S.C. 1602(b))); and(E)any land located in a census tract in which the majority of residents are persons who are enrolled members of a federally recognized Tribe or village. .(b)Reduction of cost shareSection 2602(b)(5) of the Energy Policy Act of 1992 (25 U.S.C. 3502(b)(5)) is amended by adding at the end the following subparagraphs:(D)The Secretary of Energy may reduce any applicable cost share required of an Indian tribe, intertribal organization, or tribal energy development organization in order to receive a grant under this subsection to not less than 10 percent if the Indian tribe, intertribal organization, or tribal energy development organization meets criteria developed by the Secretary of Energy, including financial need.(E)Section 988 of the Energy Policy Act of 2005 (42 U.S.C. 16352) shall not apply to assistance provided under this subsection..(c)AuthorizationSection 2602(b)(7) of the Energy Policy Act of 1992 (25 U.S.C. 3502(b)(7)) is amended by striking $20,000,000 for each of fiscal years 2006 through 2016 and inserting $30,000,000 for each of fiscal years 2021 through 2025.3.Report on electricity access and reliability(a)AssessmentThe Secretary of Energy shall conduct an assessment of the status of access to electricity by households residing in Tribal communities or on Indian land, and the reliability of electric service available to households residing in Tribal communities or on Indian land, as compared to the status of access to and reliability of electricity within neighboring States or within the State in which Indian land is located.(b)ConsultationThe Secretary of Energy shall consult with Indian Tribes, Tribal organizations, the North American Electricity Reliability Corporation, and the Federal Energy Regulatory Commission in the development and conduct of the assessment under subsection (a). Indian Tribes and Tribal organizations shall have the opportunity to review and make recommendations regarding the development of the assessment and the findings of the assessment, prior to the submission of the report under subsection (c).(c)ReportNot later than 18 months after the date of enactment of this Act, the Secretary of Energy shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report on the results of the assessment conducted under subsection (a), which shall include—(1)a description of generation, transmission, and distribution assets available to provide electricity to households residing in Tribal communities or on Indian land;(2)a survey of the retail and wholesale prices of electricity available to households residing in Tribal communities or on Indian land;(3)a description of participation of Tribal members in the electric utility workforce, including the workforce for construction and maintenance of renewable energy resources and distributed energy resources;(4)the percentage of households residing in Tribal communities or on Indian land that do not have access to electricity;(5)the potential of distributed energy resources to provide electricity to households residing in Tribal communities or on Indian land;(6)the potential for tribally-owned electric utilities or electric utility assets to participate in or benefit from regional electricity markets;(7)a description of the barriers to providing access to electric service to households residing in Tribal communities or on Indian land; and(8)recommendations to improve access to and reliability of electric service for households residing in Tribal communities or on Indian land.(d)DefinitionsIn this section:(1)Tribal memberThe term Tribal member means a person who is an enrolled member of a federally recognized Tribe or village.(2)Tribal communityThe term Tribal community means a community in a United States census tract in which the majority of residents are persons who are enrolled members of a federally recognized Tribe or village.Passed the House of Representatives December 9, 2020.Cheryl L. Johnson,Clerk